DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 07/09/2021 (“07-09-21 OA”), the Applicant amended independent claim 1, cancelled claims 8 and 14 and added new claims 15-20 in a reply filed on 10/05/2021.
	Currently, claims 1-7, 9-13 and 15-20 are pending.
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the 112(b) rejections as set forth under line item number 1 in the 07-09-21 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 2-4 in the 07-09-21 OA.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-13 and 15-20 are allowed.
Independent claim 1 is allowed, because claim 1 has been amended to include previously-indicated allowable subject matter of claim 8 as set forth under line item number 5 in the 07-09-21 OA.
Claims 2-7 and 9-13 are allowed, because they depend from the allowed claim 1.
	Regarding independent claim 15, U.S. Patent Publication No. 2017/0133357 A1 to Kuo et al. (“Kuo”) in Fig. 10 teaches a light emitting diode unit 100j (¶ 53, display device 100j comprising micro LEDs 130) comprising: 

a red light emitting diode package (Fig. 10, ¶ 53 & ¶ 35, LED package comprising red light micro LED 130c) disposed on the substrate 110 and configured to emit red light to outside of the red light emitting diode package; and 
a green light emitting diode package (Fig. 10 & ¶ 53, LED package comprising green micro LED 130b) disposed on the substrate 110 and configured to emit green light to outside of the green light emitting diode package, 
wherein each of the blue light emitting diode package, the red light emitting diode package, and the green light emitting diode package includes a wall 140a1 (¶ 39, bank structure 140a1) to prevent light from being emitted to sides thereof (¶ 39), 
wherein the blue light emitting diode package includes a blue light emitting diode chip 130a (¶ 53), and the green light emitting diode package includes a green light emitting diode chip 130b (¶ 53), 
wherein the wall 140a1 comprises a first wall 142a1 (¶ 35, first bank portion 142a1) surrounding side surfaces of the blue light emitting diode chip 130a, and a second wall (¶ 35, second bank portion 144a1) surrounding side surfaces of the green light emitting diode chip 130b, 
wherein the first wall 142a1 and the second wall 144a1 are integrated as a single wall 140a1 (Fig. 10).
wherein the single wall contacts the blue light emitting diode chip and the green light emitting diode chip.
Therefore, independent claim 15 is allowed.
Claims 16-17 are allowed, because they depend from the allowed claim 15.
Regarding independent claim 18, Kuo in Fig. 10 teaches a light emitting diode unit 100j (¶ 53, display device 100j comprising micro LEDs 130) comprising: 
a blue light emitting diode package (Fig. 10 & ¶ 53, LED package comprising blue light micro LED 130a) disposed on a substrate 110 (¶ 34, array substrate 110) and configured to emit blue light to outside of the blue light emitting diode package; 
a red light emitting diode package (Fig. 10, ¶ 53 & ¶ 35, LED package comprising red light micro LED 130c) disposed on the substrate 110 and configured to emit red light to outside of the red light emitting diode package; and 
a green light emitting diode package (Fig. 10 & ¶ 53, LED package comprising green micro LED 130b) disposed on the substrate 110 and configured to emit green light to outside of the green light emitting diode package, 
wherein the blue light emitting diode package includes: 
a first blue light emitting diode chip 130a (¶ 53); 
a first transparent portion 165 (¶ 53, scattering material 165 must be transparent for lights to pass through) disposed on the first blue light emitting diode chip 130a; and 

However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, wherein the first wall contacts the side surfaces of the first blue light emitting diode chip and the first transparent portion.
Therefore, independent claim 18 is allowed.
Claims 19-20 are allowed, because they depend from the allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895